DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 13 are related to an elastic nonwoven fabric and a process for preparing an elastic nonwoven fabric, wherein the nonwoven fabric contains a plurality of bicomponent fibers having a first component and a second component.  The bicomponent fiber possesses a sheath/core configuration, wherein the core (representing 80-95% by weight of the fiber) comprises the first component and the sheath (representing 5-20% by weight of the fiber) comprises the second component.  The core component of the bicomponent fiber comprises an ethylene/alpha-olefin copolymer, wherein the alpha-olefin is present in the range of 2-70 mole%, and wherein the copolymer has a melt flow rate in the range of 10 to 40 g/10 min.  The sheath component of the bicomponent fiber comprises a low density polyethylene having a density in the range of 0.93 to 0.95 g/cc, and wherein the low density polyethylene has a melt flow rate in the range of 10 to 40 g/10 min.  The nonwoven fabric is characterized as having a pattern of individualized bond areas wherein the amount of bonded area on a surface of the fabric is in the range of 8 to 25%.  The prior art of record does not disclose or suggest the combination of limitations recited in independent Claims 1 and 13.  For example, Korean Patent Application Publication No. 2012-0034918 to Kim et al. (a computerized English translation obtained from the European Patent See, e.g., paragraphs [0001] and [0002], entire document.  Kim teaches the nonwoven fabric comprises a plurality of fibers having a sheath/core bicomponent configuration, wherein the core/sheath ratio can be about 80/20, and wherein the core comprises an ethylene/alpha-olefin block copolymer having a melt flow rate of 15 g/10 min. and the sheath comprises a high density polyethylene polymer having a density in the range of 0.9515 to 0.9565 g/cc and having a melt flow rate of 25 to 35 g/10 min.  Page 3, lines 95 – 113 and paragraph [0033].  As such, Kim discloses that high density polyethylene is used in the sheath of the bicomponent fiber rather than low density polyethylene having a density in the range of 0.93 to 0.95 g/cc.  It is noted that, without any specific example, Kim does suggest that the polyethylene sheath component can possibly have a density that is 0.945, paragraph [0059], which qualifies Kim as a reference suitable for a prima facie obviousness analysis.  However, the prima facie case for obviousness is overcome given Applicant’s present disclosure and Examples, reproduced below:

    PNG
    media_image1.png
    379
    610
    media_image1.png
    Greyscale

prima facie obviousness analysis and provides an inventive scope for Claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2008/0146110 to Patel et al., U.S. Patent Application Publication No. 2011/0003524 to Claasen et al., and U.S. Patent Application Publication No. 2017/0314171 to Abubakar et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789